DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention relates to,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping resistors, secondary windings with a switch and/or modification of a magnetic core with a switch of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "and/or" in line 2.  Which one is it? And? Or, or? 
Claim 1 line 2, the phrase "any active front end or gird converter" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any"), thereby rendering the scope of the claim(s) unascertainable. 
Claim 1 recites the limitation "the converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 3, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 1 recites the limitation "its grid side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Who’s grid side? What grid side?
Claim 1 recites the limitation "its load side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Who’s load side? What load side?
Claim 1 recites the limitation "the LCL filter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Which LCL filter, the one claimed in line 2 or the one claimed in line 3?
Claim 1 recites the limitation "the active front end rectifier" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Which active front end rectifier, the one claimed in line 1 or the one claimed in line 4?
Claim 1 recites the limitation "the grid side ends" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "and/or" in line 2.  Which one is it? And? Or, or?
Claim 3 recites the limitation "the impedance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the resonance frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the LC circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the grid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claims 3 and 11 lines 4 and 6, recite the term L1,2,3 which is undefined.
Claim 7 line 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 8 recites the limitation "the resistance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the electronic appliance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Is this limitation referring to the electronic appliance claimed in claim 1 or the one claimed in claim 9 line 1? Are these the same or different appliances?
Claim 11 line 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claims 12-20 inherit the same from claim 1.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueneman (US 8,325,500) in view of (US ).
It is unclear exactly what is the claimed invention. The rejection is based on the best understanding of the claimed invention.  Schueneman disclose an electronic appliance (e.g. fig. 8), an LCL filter (fig. 7), gird side inductors (158-160) and the active front end rectifier (e.g. 206) connected to the LCL filter, wherein damping components are provided in parallel to the grid side inductors (e.g. fig 6).
However,  Schueneman does not disclose the damping components are connectable to the grid side ends of the grid side inductors via switches.
Rozman et al. teach that it is known in the art to use a switch device to connect a resistor in parallel with an inductor (e.g. see figs. 4 and 5). Also, when switch 510 is closed during current limiting mode (e.g. during startup), and opened during normal operation in order to improve filtering.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Schueneman to include damping components are connectable to the grid side ends of the grid side inductors via switches in order to provide improved current limiting response when needed and to improve filtering when current limiting is not required, as taught by Rozman et al.

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0208515 Swany discloses a soft charge circuit for variable frequency drives; US 8,669,743 Rozman et al. disclose a power system with an active damper having a switch placing a resistor (140) in parallel with a filter inductor (130); US 5,686,806 Hibbard discloses a low pass filter for electric motor circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/Primary Examiner, Art Unit 2896                                     7/14/2022